Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 8, 14,15 and 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robustness of Local Binary Patterns in Brain MR Image Analysis to Unay et al., hereinafter, “Unay” in view of Local MRI Analysis in the diagonosis of Early and Prodromal Alzheimer’s Disease to Chincarini et al., hereinafter, “Chincarini”.
Claim 1. A method of analysis of a data set representing an image, said image including a multiplicative bias in intensity, the method comprising: Unay [Abstract] [page 2098, II Local Binary Patterns-2099 Fig. 2] Fig. 1 and 2
using a processor, extracting a texture based measure from the image by applying to said data set a texture extracting filter that is invariant to the presence of a multiplicative bias field. Unay [IV Results, A. Experimental Data and C. Robustness to Bias Field] Fig. 5
wherein, the image is a medical image and said texture based measure is a biomarker. Chincarini [col 2, lines 59-62] teaches Medial temporal lobe (MTL) atrophy is one of the key biomarkers to detect early neurodegenerative changes in the course of Alzheimer's disease (AD)… These volumes were filtered to give intensity and textural MRI-based features. Each filtered region
was analyzed with a Random Forest (RF) classifier to extract relevant features, which were subsequently processed with a Support Vector Machine (SVM) classifier

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify extracting a texture based measure from the image by applying to said data set a texture extracting filter that is invariant to the presence of a multiplicative bias field by Unay with Chincarini’s teaching of texture based measure is a biomarker in medical image data. One would have been motivated to perform this combination due to the fact that it allows one to accurately diagnose patients using image data. In combination, Unay is not altered in that Unay continues to use multiplicative bias field. Chincarini's teachings perform the same as they do separately of texture based measure is a biomarker in medical image data.

Therefore one of ordinary skill in the art, such as an individual working in the field of medical imaging could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 8. A method as claimed in claim 1, wherein at least one said texture extracting filter is applied at multiple scales .sigma. Unay [Fig. 2]. teaches the rectangular neighborhoods of LBP used in this study. Gray-shaded rectangles refer to the pixels belonging to the corresponding neighborhood.
Claim 14. A method as claimed in claim 1, wherein the texture based measure is obtained by concatenating histograms of filter responses obtained by applying said bank of texture extracting filters. Unay [IV Results, B. Evaluation Method] Fig. 5
Claim 15. A method as claimed in claim 14, wherein the histograms of filter responses are estimated using fixed binning, adaptive binning, or soft assignments as in locally orderless images. Unay [IV Results, B. Evaluation Method] Fig. 5
Claim 17. A method as claimed in claim 1, wherein said data set represents a medical image and said measure is a biomarker. Unay [Abstract] teaches the aging population in developed countries has shifted considerable research attention to diseases related to age. Because age is one of the highest risk factors for neurodegenerative diseases, the need for automated brain image analysis has significantly increased. Magnetic Resonance Imaging (MRI) is a commonly used modality to image brain. MRI provides high tissue contrast; hence, the existing brain image analysis methods have often preferred the intensity information to others, such as texture. Recently, an easy-to compute texture descriptor, Local Binary Pattern (LBP), has shown promise in various applications outside the medical field. In this paper, after extensive experiments, we show that rotation-invariant LBP is invariant to some common MRI artifacts that makes it possible to use it in various high-level brain MR image analysis applications.
Claim 18. A method as claimed in claim 17, wherein the image is an MRI image. Unay [Abstract]
Claim 19. A method as claimed in claim 18, wherein the MRl image is of a brain or part thereof. Unay [Abstract]
Claim 20. A method as claimed in claim 19, wherein the image derives from a person with mild cognitive impairment (MCI). Unay [Abstract]
Claim 21. A method as claimed in claim 20, further comprising labeling said image according to a likelihood of the person progressing from MCI to increased severity of dementia, by applying a statistical classifier to said biomarker. Unay [Abstract]
Claim 22. A method as claimed in claim 21, wherein said increased severity of dementia is Alzheimer's disease. Unay [Abstract]
Claim 23. It differs from claim 1 in that it is a computer program product comprising a non-transitory computer readable medium having instructions recorded thereon, the instructions when executed by a computer system implementing the method of claim 1. Therefore claim 1 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 25 (New) A method as claimed in claim 1, wherein the biomarker comprises a multidimensional representation that characterizes texture of the image. Beaumont [col 2, lines 59-62] teaches registration and delineation of lesions are generally performed based on 2D slices limiting the spatial relationship measures between the pixels in a tumor, hence the texture and size feature measurements are not as accurate as they would be in a 3D model. Therefore, there is a need for quantitative methods of imaging biomarker computation able to overcome the limitations of current 2D image processing techniques.
Claims 2-6, 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robustness of Local Binary Patterns in Brain MR Image Analysis to Unay et al., hereinafter, “Unay” in view of US 2013/0204115 to Local MRI Analysis in the diagonosis of Early and Prodromal Alzheimer’s Disease to Chincarini et al., hereinafter, “Chincarini” and in further view of Dam et al., hereinafter, “Dam”.
Claim 2. Unay fails to explicitly teach applying texture extracting filters, Dam, in the same field of analyzing MRI images, teaches wherein a texture extracting filter applied in said method is one of three eigenvalues of the Hessian matrix defined by: .lamda..sub.i(x; .sigma.), i=1,2,3, |.lamda..sub.1|.gtoreq.|.lamda..sub.2|.gtoreq.|.lamda..sub.3| where x=[x, y, z].sup.T is a voxel and the Hessian matrix is defined as H ( x ; .sigma. ) = [ I xx , .sigma. I xy , .sigma. I xz , .sigma. I xy , .sigma. I yy , .sigma. I yz , .sigma. I xz , .sigma. I yz , .sigma. I zz , .sigma. ] ; ##EQU00016## Dam [page 25, lines 23-29] teaches the chosen features included N -jet filters, and both Eigen vectors and values for the Structure Tensor and Hessian. Both the mean, standard deviation, and entropy scores at all three scales were included. In general, derivatives of order 1 and more in the y and z direction were chosen. This indicates a preference for features describing variation in the local orientation.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify extracting a texture based measure from the image by applying to said data set a texture extracting filter that is invariant to the presence of a multiplicative bias field by Unay and Chincarini with Dam’s teaching of applying texture extracting filter. One would have been motivated to perform this combination due to the fact that it allows one to accurately diagnose patients using image data. In combination, Unay is not altered in that Unay continues to use multiplicative bias field. Chincarini continues to teach texture based measure is a biomarker in medical image data. Dam's teachings perform the same as they do separately of applying texture extracting filters to image data.
Therefore one of ordinary skill in the art, such as an individual working in the field of medical imaging could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.
Claim 3. A method as claimed in claim 2, wherein each of the three eigenvalues of the Hessian matrix is applied as a texture extracting filter. Dam [page 25, lines 23-29] teaches the chosen features included N -jet filters, and both Eigen vectors and values for the Structure Tensor and Hessian. Both the mean, standard deviation, and entropy scores at all three scales were included. In general, derivatives of order 1 and more in the y and z direction were chosen. This indicates a preference for features describing variation in the local orientation.
Claim 4. A method as claimed in any preceding claim, wherein a texture extracting filter applied in said method is the gradient magnitude defined by: .gradient. G ( x ; .sigma. ) 2 = I x , .sigma. 2 + I y , .sigma. 2 + I z , .sigma. 2 ##EQU00017## Dam [0028-0031] teaches the chosen features included N -jet filters, and both Eigen vectors and values for the Structure Tensor and Hessian. Both the mean, standard deviation, and entropy scores at all three scales were included. In general, derivatives of order 1 and more in the y and z direction were chosen. This indicates a preference for features describing variation in the local orientation…
Claim 5. A method as claimed in any preceding claim, wherein a texture extracting filter applied in said method is the Laplacian of the Gaussian defined by: .gradient..sup.2G(x; .sigma.)=.lamda..sub.1(x; .sigma.)+.lamda..sub.2(x; .sigma.).lamda..sub.3(x; .sigma.); Dam [0028-0031] teaches the chosen features included N -jet filters, and both Eigen vectors and values for the Structure Tensor and Hessian. Both the mean, standard deviation, and entropy scores at all three scales were included. In general, derivatives of order 1 and more in the y and z direction were chosen. This indicates a preference for features describing variation in the local orientation. 
Claim 6. A method as claimed in claim 1, wherein a texture extracting filter applied in said method is the Gaussian curvature defined by: K(x; .sigma.).fwdarw..lamda..sub.1(x; .sigma.).lamda..sub.2(x; .sigma.).lamda..sub.3(x; .sigma.); Dam [0028-0031] teaches the chosen features included N -jet filters, and both Eigen vectors and values for the Structure Tensor and Hessian. Both the mean, standard deviation, and entropy scores at all three scales were included. In general, derivatives of order 1 and more in the y and z direction were chosen. This indicates a preference for features describing variation in the local orientation.
Claim 7. A method as claimed in claim 1, wherein a texture extracting filter applied in said method is the Frobenius norm of the Hessian matrix defined by: .parallel.H(x; .sigma.).parallel..sub.F= [square root over (.lamda..sub.1(x; .sigma.).sup.2+.lamda..sub.2(x; .sigma.).sup.2+.lamda..sub.3(x; .sigma.).sup.2)]. Dam [0028-0031]  teaches the chosen features included N -jet filters, and both Eigen vectors and values for the Structure Tensor and Hessian. Both the mean, standard deviation, and entropy scores at all three scales were included. In general, derivatives of order 1 and more in the y and z direction were chosen. This indicates a preference for features describing variation in the local orientation.
Claim 9. A method as claimed in claim 8, wherein said scales a lie in a range from 0.3 to 25 mm. Dam [0031] teaches Preferably, said textural information includes textural information obtained by applying to the image at least the N-jet, Structure Tensor and Hessian filters at multiple scales and deriving for each filtered image one or more of the mean, standard deviation and Shannon entropy.
Dam [0102] teaches features included N-jet filters, and both Eigen vectors and values for the Structure Tensor and Hessian Both the mean, standard deviation, and entropy scores at all three scales were included. In general, derivatives of order 1 and more in the y and z direction were chosen. This indicates a preference for features describing variation in the local orientation.
Examiner takes official notice in that specifying a particular range is merely a design choice to optimize the invention.
Claim 10. A method as claimed in claim 8, wherein said scales a lie in a range from 0.3 to 2.5 mm. Dam [0031] teaches Preferably, said textural information includes textural information obtained by applying to the image at least the N-jet, Structure Tensor and Hessian filters at multiple scales and deriving for each filtered image one or more of the mean, standard deviation and Shannon entropy.
Dam [0102] teaches features included N-jet filters, and both Eigen vectors and values for the Structure Tensor and Hessian Both the mean, standard deviation, and entropy scores at all three scales were included. In general, derivatives of order 1 and more in the y and z direction were chosen. This indicates a preference for features describing variation in the local orientation.
Examiner takes official notice in that specifying a particular range is merely a design choice to optimize the invention.
Claim 11. A method as claimed in claim 8, wherein said scales a lie in a range from 0.3 to 25 .mu.m. Dam [0031] teaches Preferably, said textural information includes textural information obtained by applying to the image at least the N-jet, Structure Tensor and Hessian filters at multiple scales and deriving for each filtered image one or more of the mean, standard deviation and Shannon entropy.
Dam [0102] teaches features included N-jet filters, and both Eigen vectors and values for the Structure Tensor and Hessian Both the mean, standard deviation, and entropy scores at all three scales were included. In general, derivatives of order 1 and more in the y and z direction were chosen. This indicates a preference for features describing variation in the local orientation.
Examiner takes official notice in that specifying a particular range is merely a design choice to optimize the invention.
Claim 12. A method as claimed in any preceding claim, wherein texture extracting filters are applied at N scales, where N is computed using: N = 1 p log 2 ( .sigma. high .sigma. low ) + 1 ##EQU00018## Dam [0031] teaches Preferably, said textural information includes textural information obtained by applying to the image at least the N-jet, Structure Tensor and Hessian filters at multiple scales and deriving for each filtered image one or more of the mean, standard deviation and Shannon entropy.
Dam [0102] teaches features included N-jet filters, and both Eigen vectors and values for the Structure Tensor and Hessian Both the mean, standard deviation, and entropy scores at all three scales were included. In general, derivatives of order 1 and more in the y and z direction were chosen. This indicates a preference for features describing variation in the local orientation.
Examiner takes official notice in that specifying a particular range is merely a design choice to optimize the invention.
Claim 13. A method as claimed in claim 1, wherein from 3 to 8 texture extracting filters are applied at from 1 to 25 scales. Dam [0031] teaches Preferably, said textural information includes textural information obtained by applying to the image at least the N-jet, Structure Tensor and Hessian filters at multiple scales and deriving for each filtered image one or more of the mean, standard deviation and Shannon entropy.
Dam [0102] teaches features included N-jet filters, and both Eigen vectors and values for the Structure Tensor and Hessian Both the mean, standard deviation, and entropy scores at all three scales were included. In general, derivatives of order 1 and more in the y and z direction were chosen. This indicates a preference for features describing variation in the local orientation.
Examiner takes official notice in that specifying a particular range is merely a design choice to optimize the invention.
Claim 16. A method as claimed in claim 1, further comprising labeling said image as being included in a class of images. Dam [page 15, lines 7-22] teaches the trained classifier may be of numerous kinds, however some may be better suited to the task than others. We wish to separate healthy and OA knees by a supervised classifier where the ground truth is the KL score. The performance of six different classifiers was evaluated with respect to their ability to classify the knee scans as healthy or osteoarthritic. Diverse classifiers were chosen because it was unknown how complicated the separation of the classes was and which type of classifier would perform best for this problem. A simple linear classifier, the Linear Discriminant Analysis (LDA), the corresponding quadratic classifier (QDA) , the Nearest-Neighbor (NN) , k-Nearest-Neighbor (kNN) , the weighted Nearest-Neighbor (wNN) [19], and the weighted k-Nearest-Neighbor (wkNN) methods were tried. For the NN and kNN variants the Approximate Nearest Neighbor implementation was used [20].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661